Citation Nr: 0602170	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  98-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1996, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from January to April 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In this rating decision, 
the RO granted entitlement to a TDIU, effective October 1, 
1996.  The veteran timely appealed the effective date of this 
award to the Board.  In an August 2000 Board decision, the 
Board, in part, denied an effective date prior to October 1, 
1996, for the award of TDIU benefits.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in October 2001, the 
Court vacated the Board's August 2000 decision and remanded 
the case to the Board for further adjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-576, 114 Stat. 2096 (2000).

In a June 2002 decision, the Board again denied the veteran's 
claim for an effective date earlier than October 1, 1996, for 
the award of TDIU benefits.  The veteran again appealed to 
the Court, and by Order in February 2003, the Court vacated 
the June 2002 Board decision and remanded for VCAA notice.  

In February 2004, the matter was remanded by the Board to 
ensure compliance with the VCAA.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the record shows that in September 
2000 the veteran appointed a private attorney, R.E.B., to 
represent him in this appeal.  In August 2003, the Board 
informed the veteran in writing that Mr. R.E.B.'s authority 
to represent VA claimants had been revoked and that VA could 
no longer recognize him as the veteran's representative.  The 
Board also provided the veteran with the necessary 
information to appoint a new representative and informed him 
that if he and/or a newly appointed representative did not 
respond within 30 days, the Board would assume the veteran 
wanted to represent himself and proceed with the appeal.  As 
no reply has been received from the veteran or a newly 
appointed representative, the Board assumes the veteran is 
representing himself.



FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
schizophrenia, chronic paranoid type.

2.  The veteran's claim of entitlement to TDIU benefits was 
received in December 1995.

3.  Rating actions by the RO resulted in a temporary total 
rating pursuant to 38 C.F.R. § 4.29 from April 3, 1996 to 
October 1, 1996.

4.  It was not factually ascertainable prior to April 3, 
1996, that the veteran was unemployable due to his service-
connected schizophrenia, chronic paranoid type.



CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to October 1, 1996, for the grant of TDIU benefits 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
June 1998 rating decision which granted entitlement to a 
TDIU, effective October 1, 1996.  The veteran perfected an 
appeal as to the effective date assigned.  In February 2004, 
a VCAA letter was issued.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Specifically, the veteran was 
informed that VA is responsible for obtaining any relevant 
records from any Federal Agency, and would make reasonable 
efforts to obtain relevant records not held by a Federal 
Agency, such as state or local government, private medical 
facilities, or current or former employers.  The veteran was 
informed that he must provide enough information so the 
relevant records could be requested.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, the 
Board issued a decision in August 2000 which was vacated by 
the Court and remanded to ensure compliance with the VCAA, 
per the Joint Motion for Remand.  Another Board decision was 
issued in June 2002, which was also vacated by the Court and 
remanded to ensure compliance with all assistance provisions 
of the VCAA.  Thus, this matter was remanded by the Board in 
February 2004, and subsequently, the RO issued a VCAA letter 
to the veteran in February 2004.  The contents of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  In November 2005, 
the veteran submitted a statement requesting that VA obtain 
and consider records from Moncrief Army Hospital from January 
through March 1984, treatment records from VA Medical Center 
(VAMC) in Chicago, Illinois, and the veteran's social 
security file.  These records, however, have already been 
obtained by VA, were considered by the RO in issuing the 
rating decision, statement of the case, and September 2005 
supplemental statement of the case, and will be considered by 
the Board in issuance of a decision on the merits.  Thus, 
there is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

A review of the record demonstrates that the veteran's TDIU 
claim was received in December 1995.  The veteran failed to 
report for a January 1996 VA examination in connection with 
that claim and in January 1996, the RO informed him that his 
claim was denied, but that it would reconsider his claim 
after an examination was conducted.  Although a formal VA 
examination was not thereafter conducted until December 1997, 
the record shows that in April 1996 (within the one-year 
appeal period from January 1996), the veteran was 
hospitalized at a VA medical facility for treatment of his 
service-connected schizophrenia.  The report of the VA 
hospitalization constituted new and material evidence and 
pursuant to 38 C.F.R. § 3.400(q)(1)(i), the Board therefore 
finds that the subsequent grant of a total rating based on 
individual unemployability should be viewed as arising from 
the December 1995 formal TDIU claim.

The fact that the veteran's claim was received in December 
1995 is significant because on October 8, 1996, VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).  
When a law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
generally applies.  See 38 U.S.C.A. § 5110(g); see also 
VAOPGCPREC 3-2000 (2000).  In other words, the veteran's 
claim must be reviewed in light of the regulatory changes 
dealing with the pertinent rating criteria as well as under 
the applicable regulations in effect when the veteran's claim 
was filed.

A review of the record demonstrates that the veteran was 
hospitalized in a VA medical facility from April 3, 1996 to 
May 21, 1996 for his schizophrenia.  Additionally, from June 
1996 to September 1996, the veteran was hospitalized in a VA 
medical facility for that same disability.  The RO 
subsequently assigned a temporary total rating for 
schizophrenia from April 3, 1996 to October 1, 1996 pursuant 
to 38 C.F.R. § 4.29.

In a statement dated in September 1996 and received in 
February 1998, a VA physician indicated that the veteran 
became permanently unable to work on April 3, 1996.  In an 
April 1998 rating action, the veteran's rating for service-
connected schizophrenia, chronic paranoid type, was increased 
to 70 percent, effective from October 1, 1996.  As the 
veteran has no other service-connected disabilities, his 
combined disability rating at that time was also 70 percent.  
In a July 1998 rating action, the RO granted entitlement to 
TDIU benefits, effective from October 1, 1996.

The Board notes that under the version of 38 C.F.R. § 4.16(c) 
in effect prior to November 7, 1996, if it is determined that 
a veteran, whose only service-connected disability is a 
mental disorder rated as 70 percent, is unable to secure or 
follow a substantially gainful occupation, then in such cases 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  As the 
veteran's TDIU claim was pending prior to November 7, 1996, 
the grant of a total rating based on individual 
unemployability is governed by 38 C.F.R. § 4.16(c) in effect 
prior to November 7, 1996.  Thus, because the veteran's only 
service-connected disability is a mental disorder, the RO's 
finding of TDIU, pursuant to the aforementioned regulation 
resulted in the assignment of a 100 percent schedular rating.

The essential question argued by the veteran on this appeal 
is entitlement to an earlier effective date for the grant of 
TDIU benefits.  As previously noted, a 100 percent rating had 
been in effect since April 3, 1996, by means of a temporary 
total rating pursuant to 38 C.F.R. § 4.29 from April 3, 1996 
to October 1, 1996.  The veteran has argued that the 
effective date for a total rating should be earlier, as far 
back as 1986, on the theory that there were claims based on 
unemployability which were not addressed by the RO.  
Following a review of the record, the Board finds this 
argument to be without merit.  A review of the claims folder 
shows that there were no pending TDIU claims prior to the 
December 1995 formal TDIU claim.  The Board further finds 
that there were no pending increased rating claims prior to 
the report of the April 3, 1996 VA hospitalization (which 
constituted an informal claim pursuant to 38 C.F.R. § 
3.157(b)(1)).  The Board notes that a prior increased rating 
claim was denied by a June 1992 rating decision, but the 
veteran did not initiate an appeal from that determination 
and the decision became final.  See 38 U.S.C.A. § 7105(c).  
With regard to the argument that prior increased rating 
claims over the years should have also been viewed as TDIU 
claims, since the veteran did not meet the schedular criteria 
for TDIU benefits until the April 1998 rating decision 
increased the schedular rating to 70 percent, any increased 
rating claims prior to that time did not constitute informal 
claims for TDIU.  See Norris v. West, 12 Vet. App. 413 
(1999).

The underlying and determinative question is the date as of 
which it became factually ascertainable that the veteran was 
unemployable due to his service-connected disability.  A 
review of the evidence makes it clear that this date was 
April 3, 1996, at which time the veteran was hospitalized in 
a VA medical facility.  In reviewing claims for assignment of 
an earlier effective date for TDIU awards, the applicable law 
is the same as that governing the assignment of earlier 
effective dates for increased rating claims.  In that regard, 
except as otherwise provided, the effective date of a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, an increased 
award of disability compensation shall be effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
See 38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  
However, the Board emphasizes that 38 C.F.R. § 3.400(o)(2) 
does not apply where a filing for an increased rating 
precedes the increase in disability.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  In the present case, although the 
veteran filed a TDIU claim in December 1995, the 
preponderance of the evidence is against a finding that he 
was unemployable prior to April 3, 1996.  Therefore, an 
effective date prior to April 3, 1996 is not warranted.  
Furthermore, as the RO assigned a temporary total rating form 
April 3, 1996 to October 1, 1996, (which resulted in a 100 
percent rating for compensation purposes), the Board finds 
that the 100 percent schedular rating (brought about by the 
RO's finding of a total rating based on individual 
unemployability and applicability of 38 C.F.R. § 4.16(c) 
(1996)) is appropriate from October 1, 1996.  As the veteran 
was effectively rated at 100 percent by means of a temporary 
total rating from April 3, 1996 to October 1, 1996, any 
question as to whether the April 3, 1996 dated should be used 
instead of the October 1, 1996, date is academic as the 
amount of compensation payable to the veteran is the same.

In summary, the Board concludes that an effective date of 
October 1, 1996, for the grant of TDIU benefits is 
appropriate.  The Board notes that a remand for a current VA 
examination is not warranted as any present medical opinion 
regarding the veteran's mental state prior to April 3, 1996 
would be pure speculation and conjecture as there are no 
relevant treatment records within one year prior to the date 
of the veteran's claim and the veteran failed to report for a 
VA examination in January 1996.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


